DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (KR 10-2011-0001713 A).
As to claims 1, 6, 8, Park discloses a method for fabricating conducting bridges between adjacent electrodes, the method comprising:
	a. depositing a droplet (150) containing a suspension of conductive or dielectric nanostructures between a first electrode (100) and second electrode (pg. 4 “preparing a dispersion of carbon nanotubes (40); (b) injecting the substrate 10 on which the electrode 30 is formed into the carbon nanotube 40 dispersion” CNTs as required by instant claims 6 and 8); 

	c. drying the droplet (150) containing the suspension of conductive or dielectric nanostructures such that the droplet (150) evaporates leaving the conductive nanostructures behind (pg. 4 “removing the device from the dispersion, and washing and drying the device.”); and 
	d. repeating steps a-c until a distance between the first electrode (100) and a second electrode (200) is spanned by the conducting bridges. (pg. 4 “This process is repeated several times”).

As to claims 2 and 9, Park further discloses applying heat to the conductive or dielectric nanostructures, i.e. CNTs (pg. 4 “baking is carried out at 80 degrees for about 30 minutes to remove the dispersion on the device.”).

As to claims 7 and 16, Park further discloses single wall or multiwall carbon nanotubes (pg. 2 “o single walled nanotubes or multiwalled nanotubes according to the number of bonds forming walls, and bundles of multiple single-walled nanotubes are bundled together”). Note that carbon nanotubes must inherently be either single or multi wall carbon nanotubes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al (KR 10-1128015 B1) in view of Park.
As to claims 1, 6-8, Woo discloses a method for fabricating conducting bridges between adjacent electrodes, the method comprising:
	a. depositing a droplet (#40) containing a suspension of conductive or dielectric nanostructures (#10) between a first electrode (#20) and second electrode (#21); 
	 

	d. repeating steps a-c until a distance between the first electrode and a second electrode  is spanned by the conducting bridges. (Fig. 5 to completion).
	Woo fails to explicitly disclose c. drying the droplet (150) containing the suspension of conductive or dielectric nanostructures such that the droplet (150) evaporates leaving the conductive nanostructures behind.
	Park further discloses c. drying the droplet (150) containing the suspension of conductive or dielectric nanostructures such that the droplet (150) evaporates leaving the conductive nanostructures behind (pg. 4 “removing the device from the dispersion, and washing and drying the device.”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a drying step as taught by Park in the method of Woo as a recognized step to prepare the substrate before repeating the CNT dispersion application.

As to claim 14, Woo further discloses the distance can be up to dozens of micrometers (Abstract) which provides a prima facie case of obviousness to provide an appropriate distance between the electrodes as application appropriate.
Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claims 1 and 8 above, and further in view of Gleason et al (WO2011/163556 A2).

As to claims 3, 4, 11, and 12, Park discloses applying a further layer of PEDOT to the surface (Abstract), but fails to disclose electropolymerization form the PEDOT layer.
	Gleason discloses electropolymerization as a recognized method to deposit PEDOT (pg. 11 “Electropolymerization of EDOT has been the most commonly used deposition technique for PEDOT and other conducting polymers.”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used electropolymerization to form the PEDOT layer as taught by Gleason in the method of Park because it is a recognized method of forming PEDOT layers. See MPEP 2144.07.
	As to claim 12, the decision as to when to dry the suspension of CNTs is afforded a prima facie case of obviousness to rearrange the step to dry before or after the formation of the polymer layer to provide an expected result of drying before the next dispersion of forming CNT bridges. See MPEP 2144.04 VI C.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Gleason, as applied to claims 4 and 12 and above, and further in view of Smits et al (US 7,491,428 B2).
As to claims 5 and 13, Park, as modified by Gleason fail to explicitly disclose using a nitrogen gun to dry the droplet.
	Smits discloses using a nitrogen gun to dry a droplet of CNTs after electrophoretic deposition (Fig. 9 col. 4 lines 59-64).
.

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 8 above, and further in view of Nakamura et al (JP 2006/228818 A).
As to claim 10, Park fails to disclose wherein heat treatment is 200 degrees C.
	Nakamura discloses using a heat treatment between 200 and 500 degrees C (pg. 10 “Furthermore, the connection strength between the electrodes 62a and 62b and the carbon nanotube 63 can be increased by performing heat treatment at about 200 ° C. to 500 ° C. as necessary”)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the heat treatment of Nakamura in the method of Park because it is a leads to an increased connection strength.


Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 8 above, and further in view of Wah et al (RSM2011 Proc., 2011, Kota Kinabalu, Malaysia).
As to claim 15, Park fails to disclose wherein the droplet comprises isopropyl alcohol.
	Wah discloses using isopropyl alcohol as a dispersant for the CNTs for dielectrophoresis (pg. 261 Section D).
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 8 above, and further in view of Suehiro (JP 2006/329802 A).
As to claims 17 and 18, Park fails to the specific voltage and frequency applied to deposit the CNTs via dielectrophoresis.
	Suehiro discloses using a peak to peak voltage of 0.5-10 V and 1kHz-100MHz (pg. 8 “the amplitude can be adjusted between 1 kHz and 10 MHz for an amplitude of 0.5 V to 10 V in the case of a DC voltage, and further in the case of an AC”).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have picked within the ranges discloses of 5V and appropriate frequencies which overlap the instantly claimed range to electrophoretically deposit CNTs as taught by Suehiro in the method of Park in order to provide appropriate voltages that provide the expected result of dielectrphreotically depositing CNTs. See MPEP 2144.07 and 21440.05.

Allowable Subject Matter
Claim 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795